Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 1 of 23 PageID #: 3026




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION
                          CIVIL ACTION NO. 3:19-CV-912-CHL


JULIUS A. EDELEN,                                                                   Plaintiff,

v.

COMMISSIONER OF SOCIAL SECURITY,                                                 Defendant.


                         MEMORANDUM OPINION AND ORDER

       Before the Court is the Complaint (DN 1) of Plaintiff Julius A. Edelen (“Edelen”). In his

Complaint, Edelen seeks judicial review of the final decision of the Commissioner of Social

Security (the “Commissioner”).     Edelen filed a Fact and Law Summary.         (DN 15.)     The

Commissioner also filed a Fact and Law Summary. (DN 20.) The Parties have consented to the

jurisdiction of a Magistrate Judge to enter judgment in this case with direct review by the Sixth

Circuit Court of Appeals in the event an appeal is filed. (DN 13.) Therefore, this matter is ripe

for review.

       For the reasons set forth below, the final decision of the Commissioner is AFFIRMED.

I.     BACKGROUND

       Edelen protectively filed applications for disability insurance benefits (“DIB”) and

supplemental security income (“SSI”) on October 15, 2014, alleging disability beginning February

13, 2014. (R. at 126.) On October 20, 2015, Administrative Law Judge (“ALJ”) William C. Zuber

conducted a hearing on Edelen’s applications. (Id. at 84-122, 126.) In a decision dated March 9,

2016, ALJ Zuber engaged in the five-step evaluation process promulgated by the Commissioner

to determine whether an individual is disabled. (Id. at 123-46.) In doing so, ALJ Zuber made the

following relevant findings:



                                               1
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 2 of 23 PageID #: 3027




       2.      The claimant has not engaged in substantial gainful activity since February
               13, 2014, the alleged onset date. (Id. at 128.)

       3.      The claimant has the following severe impairments: depression; obsessive-
               compulsive disorder; post-traumatic stress disorder; and migraine
               headaches. (Id.)

       4.      The claimant does not have an impairment or combination of impairments
               that meets or medically equals the severity of one of the listed impairments
               in 20 CFR Part 404, Subpart P, Appendix 1. (Id. at 130.)

       5.      [T]he claimant has the residual functional capacity to perform medium work
               as defined in 20 CFR 404.1567 and 416.967(c) except no more than
               occasional climbing of ramps and stairs; no more than occasional balancing;
               no climbing of ladders, ropes, or scaffolds; is precluded from concentrated
               exposure to vibration, dust, fumes, gases, or odors; no exposure to
               dangerous machinery or unprotected heights; no exposure to noise level
               above DOT noise level 4 or above. The claimant is capable of performing
               simple, unskilled, routine tasks, not fast-paced or quota driven; no more
               than occasional contact with co-workers and supervisors; no contact with
               the general public. Changes in work routine or environment would be rare
               and gradually introduced. The claimant can sustain concentration,
               persistence, and pace for periods of two hours at a time. (Id. at 132.)

       6.      The claimant is unable to perform any past relevant work. (Id. at 138.)

       ...

       10.     Considering the claimant’s age, education, work experience, and residual
               functional capacity, there are jobs that exist in significant numbers in the
               national economy that the claimant can perform. (Id.)

       11.     The claimant has not been under a disability, as defined in the Social
               Security Act, from February 13, 2014, through the date of this decision. (Id.
               at 139.)

       After this denial, Edelen then protectively filed the instant applications for DIB and SSI on

April 22, 2016. (Id. at 300-15.) On July 18, 2018, ALJ Jerry Lovitt conducted a hearing on

Edelen’s applications. (Id. at 42-83.) In a decision dated October 17, 2018, ALJ Lovitt engaged

in the five-step evaluation process promulgated by the Commissioner to determine whether an

individual is disabled. (Id. at 7-30.) In doing so, ALJ Lovitt made these findings:




                                                 2
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 3 of 23 PageID #: 3028




     1.    The claimant meets the insured status requirements of the Social Security
           Act through June 30, 2017. (Id. at 12.)

     2.    The claimant has not engaged in substantial gainful activity since March 10,
           2016, the alleged onset date. (Id.)

     3.    The claimant has the following severe impairments: migraines, syncope,
           bipolar disorder, post-traumatic stress disorder (PTSD), depression, and
           obsessive-compulsive disorder. (Id.)

     4.    The claimant does not have an impairment or combination of impairments
           that meets or medically equals the severity of one of the listed impairments
           in 20 CFR Part 404, Subpart P, Appendix 1. (Id. at 14.)

     5.    [T]he claimant has the residual functional capacity to perform medium work
           as defined in the Dictionary of Occupational Titles (DOT), except with:
           occasional climbing of ramps/stairs and occasional balancing; frequent
           stooping, kneeling, and crouching; no crawling, no climbing of ladders,
           ropes, or scaffolds, no unprotected heights, and no exposure to workplace
           hazards such as dangerous machinery with moving parts that fail to stop
           when human contact is lost; occasional exposure to extreme temperatures,
           wetness, humidity, vibration, and pulmonary irritants such as dust, fumes,
           gasses[,] and poor ventilation; no more than moderate levels of noise as
           defined in Appendix D of the Selected Characteristics of Occupations
           (SCO); able to understand, remember, and carry out simple, routine
           instructions; able to sustain concentration completing simple, repetitive,
           routine tasks; can use judgment in making simple work-related decisions
           consistent with this type of work; requires an occupation with an established
           routine and set procedures with few changes during the workday; no fast-
           paced, production line, or quota-driven work; no assembly-line work and
           no tandem tasks; occasional contact with supervisors and co-workers and
           no contact with the general public; and with being off task no more than
           10% of the workday in addition to normally scheduled breaks; and with
           missing no more than one day of work per month. (Id. at 15-16.)

     6.    The claimant is unable to perform any past relevant work. (Id. at 21.)

     7.    The claimant was born on November 17, 1968, and was 47 years old, which
           is defined as a younger individual age 18-49, on the alleged disability onset
           date. (Id. at 22.)

     8.    The claimant has at least a high school education and is able to communicate
           in English. (Id.)

     9.    Transferability of job skills is not material to the determination of disability
           because using the Medical-Vocational Rules as a framework supports a



                                              3
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 4 of 23 PageID #: 3029




               finding that the claimant is “not disabled,” whether or not the claimant has
               transferable job skills. (Id.)

       10.     Considering the claimant’s age, education, work experience, and residual
               functional capacity, there are jobs that exist in significant numbers in the
               national economy that the claimant can perform. (Id.)

       11.     The claimant has not been under a disability, as defined in the Social
               Security Act, from March 10, 2016, through the date of this decision. (Id.
               at 23.)

       Edelen requested an appeal to the Appeals Council, which denied his request for review on

October 18, 2019. (Id. at 1-6, 298-99.) At that point, ALJ Lovitt’s decision became the final

decision of the Commissioner. See 20 C.F.R. § 422.210(a) (2020); see also 42 U.S.C. § 405(h)

(discussing finality of the Commissioner’s decision). Pursuant to 20 C.F.R. § 422.210(c), Edelen

is presumed to have received that decision five days later. 20 C.F.R. § 422.210(c). Accordingly,

Edelen timely filed this action on December 13, 2019. (DN 1.)

II.    DISCUSSION

       The Social Security Act authorizes payments of DIB and SSI to persons with disabilities.

See 42 U.S.C. § 401-434, 1381-1383f. An individual shall be considered “disabled” if he or she

is unable “to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A); see also 20 C.F.R. §§ 404.1505(a), 416.905(a) (2020).

       A.      Standard of Review

       The Court may review the final decision of the Commissioner but that review is limited to

whether the Commissioner’s findings are supported by “substantial evidence” and whether the

Commissioner applied the correct legal standards. 42 U.S.C. § 405(g); Key v. Callahan, 109 F.3d

270, 273 (6th Cir. 1997). “Substantial evidence” means “more than a mere scintilla”; it means



                                                4
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 5 of 23 PageID #: 3030




“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971). The Court must “affirm the Commissioner’s

decision if it is based on substantial evidence, even if substantial evidence would also have

supported the opposite conclusion.” Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 374 (6th Cir.

2013); see Smith v. Sec’y of Health & Hum. Servs., 893 F.2d 106, 108 (6th Cir. 1989) (holding that

if the Court determines the ALJ’s decision is supported by substantial evidence, the court “may

not even inquire whether the record could support a decision the other way”). However, “failure

to follow agency rules and regulations” constitutes lack of substantial evidence, even where the

Commissioner’s findings can otherwise be justified by evidence in the record. Cole v. Astrue, 661

F.3d 931, 937 (6th Cir. 2011).

        B.      Five-Step Sequential Evaluation Process

        The Commissioner has promulgated regulations that set forth a five-step sequential

evaluation process that an ALJ must follow in evaluating a disability claim. 20 C.F.R. §§

404.1520, 416.920 (2020). In summary, the evaluation process proceeds as follows:

        (1)     Is the claimant involved in substantial gainful activity? If the answer is
                “yes,” the claimant is not disabled. If the answer is “no,” proceed to the
                next step.

        (2)     Does the claimant have a medically determinable impairment or
                combination of impairments that satisfies the duration requirement1 and
                significantly limits his or her physical or mental ability to do basic work
                activities? If the answer is “no,” the claimant is not disabled. If the answer
                is “yes,” proceed to the next step.

        (3)     Does the claimant have an impairment that meets or medically equals the
                criteria of a listed impairment within 20 C.F.R. Part 404, Subpart P,
                Appendix 1? If the answer is “yes,” the claimant is disabled. If the answer
                is “no,” proceed to the next step.



1
  To be considered, an impairment must be expected to result in death or have lasted/be expected to last for a
continuous period of at least twelve (12) months. 20 C.F.R. §§ 404.1509, 416.909 (2020).


                                                      5
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 6 of 23 PageID #: 3031




       (4)    Does the claimant have the residual functional capacity (“RFC”) to return
              to his or her past relevant work? If the answer is “yes,” then the claimant is
              not disabled. If the answer is “no,” proceed to the next step.

       (5)    Does the claimant’s RFC, age, education, and work experience allow him
              or her to make an adjustment to other work? If the answer is “yes,” the
              claimant is not disabled. If the answer is “no,” the claimant is disabled.

20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

       The claimant bears the burden of proof with respect to steps one through four. Walters v.

Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997). However, the burden shifts to the

Commissioner at step five to prove that other work is available that the claimant is capable of

performing. Jordan v. Comm’r of Soc. Sec., 548 F.3d 417, 423 (6th Cir. 2008). The claimant

always retains the burden of proving lack of RFC. Id.; Her v. Comm’r of Soc. Sec., 203 F.3d 388,

391-92 (6th Cir. 1999).

       C.     Edelen’s Contentions

       Edelen contests ALJ Lovitt’s Finding Nos. 3, 5, 9, 10, and 11. (DN 15.) He argues that

ALJ Lovitt erred in not finding certain of his impairments severe, in determining his RFC, and in

using a hypothetical question with the vocational examiner (“VE”) that did not adequately reflect

his limitations. (Id.) The undersigned will address Edelen’s arguments below.

              1.      Determination of Severe Impairments

       Edelen claims that ALJ Lovitt erred at step two of the five-step sequential evaluation

process when he did not find either evidence to support additional severe impairments or that the

impairments assessed as severe and non-severe at the time of ALJ Zuber’s prior decision have

worsened. (DN 15, at PageID # 2976.) As stated above, ALJ Lovitt found Edelen suffered from

the following severe impairments: migraines, syncope, bipolar disorder, PTSD, depression, and

obsessive-compulsive disorder. (R. at 12.) ALJ Lovitt then noted that other than Edelen’s new




                                                6
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 7 of 23 PageID #: 3032




diagnosis of bipolar disorder, there was no evidence to support additional severe impairments

beyond those in ALJ Zuber’s previous decision. (Id. at 13.) He specifically noted that the evidence

as to a number of other impairments including Edelen’s history of traumatic brain injury, abnormal

liver function, chronic kidney disease, monoclonal gammopathy, acid reflux, obesity, and back

pain did not support the worsening of those conditions such as to make them severe impairments.

(Id. at 13-14.)

        Despite stating an objection to ALJ Lovitt’s Finding No. 3, Edelen fails to clearly state

which impairment(s) should be considered severe that ALJ Lovitt did not classify as severe. (DN

15, at PageID # 2976.) While his argument under the heading “Finding No. 3” incorporates his

thirteen-and-a-half-page argument regarding Finding No. 5, no subheadings or other discussion

within that argument provide further clarity on which impairment(s) Edelen means. (Id. at 2977-

90.) The only additional, nonsevere impairment discussed at some length in that section of

Edelen’s brief is anxiety, which ALJ Lovitt did not explicitly discuss in his step-two analysis. (Id.)

Other than anxiety, because Edelen fails to specifically and coherently state which impairment(s)

ALJ Lovitt failed to either classify as severe or to find that new and material evidence or changed

circumstances justified a different finding than that of ALJ Zuber, the Court finds the same waived.

See United States v. Layne, 192 F.3d 556, 566-67 (6th Cir. 1999) (quoting McPherson v. Kelsey,

125 F.3d 989, 995-96 (6th Cir. 1997) (finding that issues adverted to in a “perfunctory manner,

unaccompanied by some effort at developed argumentation, are deemed waived”); Rice v. Comm’r

of Soc. Sec., 169 F. App’x 452, 454 (6th Cir. 2006).

        As to ALJ Lovitt’s failure to find Edelen’s anxiety to be a severe impairment, the failure

to do so is not reversible error given that ALJ Lovitt did find Edelen to have other severe

impairments and moved on to address the remaining steps prescribed by the regulations. Maziarz




                                                  7
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 8 of 23 PageID #: 3033




v. Sec’y of Health & Hum. Servs., 837 F.2d 240, 244 (6th Cir. 1987). “Once the ALJ determines

that a claimant suffers from a severe impairment, the fact that the ALJ failed to classify a separate

condition as a severe impairment does not constitute reversible error.” Hobbs v. Comm’r of Soc.

Sec., No. 1:14-CV-121, 2015 WL 4247160, at *5 (W.D. Mich. July 13, 2015) (citing Maziarz, 837

F.2d at 244). See also Pompa v. Comm’r of Soc. Sec., 73 F. App’x 801, 803 (6th Cir. 2003); Nejat

v. Comm’r of Soc. Sec., 359 F. App’x 574, 577 (6th Cir. 2009). This is because the determination

that an impairment is non-severe does not prevent an ALJ from considering it in his or her

assessment of a claimant’s RFC. See 20 C.F.R. §§ 404.1545(a)(2), 416.945(a)(2) (2020) (“If you

have more than one impairment. We will consider all of your medically determinable impairments

of which we are aware, including your medically determinable impairments that are not ‘severe’ .

. . when we assess your residual functional capacity.”). “The fact that some of [a claimant]’s

impairments were not deemed to be severe at step two is therefore legally irrelevant.” Anthony v.

Astrue, 266 F. App’x 451, 457 (6th Cir. 2008). As will be discussed more fully below, ALJ Lovitt

did assess Edelen’s anxiety in his determination of Edelen’s overall RFC. For that reason and

because ALJ Lovitt found severe impairments and moved on with the disability evaluation process

in full, Edelen’s challenge to Finding No. 3 is without merit.

               2.      RFC

       Edelen next argues that the record as a whole does not support ALJ Lovitt’s RFC finding.

A claimant’s RFC is “the most [a claimant] can still do despite [the claimant’s] limitations . . .

based on all relevant evidence in [the claimant’s] case record.” 20 C.F.R. §§ 404.1545(a)(1),

416.945(a)(1). The RFC finding is based on a consideration of medical source statements and all

other evidence, medical and non-medical, in the record. Id. Thus, in making the RFC finding, the

ALJ must assign weight to the medical source statements in the record and consider the




                                                 8
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 9 of 23 PageID #: 3034




descriptions and observations of the claimant’s limitations as a result of any impairments from the

claimant and the claimant’s family and friends. 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3). Here,

Edelen claims that ALJ Lovitt incorrectly found himself to be bound by the prior decision of ALJ

Zuber, improperly assessed the evidence of record concerning Edelen’s headaches and mental

impairments, erred in discounting Edelen’s own description of his symptoms and limitations, and

improperly assigned weight to the opinion evidence in the record. (DN 15, at PageID # 2977-90.)

The Court will assess each of these arguments in turn before considering whether ALJ Lovitt’s

RFC determination as a whole is supported by substantial evidence.

                      a)      Drummond/Earley

       Because Edelen has applied previously for DIB and SSI and ALJ Zuber issued a written

decision, ALJ Lovitt considered in his decision whether he was bound by ALJ Zuber’s prior

findings according to the standards set by the Sixth Circuit in Drummond v. Comm’r of Soc. Sec.,

126 F.3d 837 (6th Cir. 1997). Drummond stands for the proposition that principles of res judicata

are binding on both claimants and the Commissioner and that where “the Commissioner has made

a final decision concerning a claimant’s entitlement to benefits, the Commissioner is bound by this

determination absent changed circumstances.” Id. at 842. In recognition of this ruling, the SSA

issued AR 98-4(6) directing those within the Sixth Circuit to follow that holding. SSAR 98-4(6),

63 Fed. Reg. 29,771 (June 1, 1998). AR 98-4(6) explains,

        When adjudicating a subsequent disability claim with an unadjudicated period
        arising under the same title of the [Social Security] Act as the prior claim,
        adjudicators must adopt such a finding from the final decision by an ALJ or the
        Appeals Council on the prior claim in determining whether the claimant is disabled
        with respect to the unadjudicated period unless there is new and material evidence
        relating to such a finding . . . .

Id. at 29,773. The Sixth Circuit recently clarified that when considering a subsequent disability

claim for a new period of disability, an ALJ is permitted to review prior ALJ findings but is not



                                                9
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 10 of 23 PageID #: 3035




bound by them. Earley v. Comm’r of Soc. Sec., 893 F.3d 929, 933-34 (6th Cir. 2018). In

considering a successive application that covers a new period of disability, a subsequent ALJ

should take a “fresh look” at the new record to determine if a claimant’s condition has worsened

or new evidence changes previous analysis. Id. at 931. However, the Sixth Circuit cautioned that

a successive applicant who offers “no new evidence after a failed application . . . should not have

high expectations about success.” Id. at 933. It noted, “ What’s past likely will be precedent in

that setting—as indeed it should be in a system designed to apply the law consistently to similarly

situated individuals.” Id. at 933-34.

       Here, ALJ Lovitt correctly identified the barrier Edelen had to overcome in order for a new

determination to be made in his second application, stating an ALJ “may not make a different

finding with respect to an unadjudicated period unless new and material evidence or changed

circumstances provide a basis for a different finding.” (R. at 13.) In his analysis of Edelen’s RFC,

ALJ Lovitt also repeatedly considered whether new evidence justified a different result than that

of ALJ Zuber’s decision. (Id. at 60-65.) Edelen argues that ALJ Lovitt improperly applied

Drummond with respect to his migraine headaches. (DN 15, at PageID # 2977-78.) ALJ Lovitt

noted that there were no new MRIs or other objective testing and no related ER or urgent care

visits and that Edelen continued to manage his symptoms with medication and botox injections.

(R. at 19.) ALJ Lovitt stated that he “added some specific limitations from the time of the prior

ALJ decision, but otherwise largely agrees with the assessment at that time and sees no new and

material evidence to support a worsening.” (Id.) Edelen questions why new limitations were

added if there was no new and material evidence to support a worsening, but it is unclear how that

argument demonstrates reversible error here. If ALJ Lovitt had not added new limitations, he

would have used the same RFC determination made by ALJ Zuber, who already found claimant




                                                10
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 11 of 23 PageID #: 3036




not disabled. Therefore, to the extent Edelen argued that ALJ Lovitt’s assessment of his migraine

headaches was improper under Drummond, the Court finds any error to be harmless.

        Further, the Court notes that this case seems to fall squarely with the Sixth Circuit’s recent

decision in Earley because Edelen instant applications pertained to benefits from a new period.

ALJ Zuber’s decision considered whether Edelen had been under a disability from February 13,

2014, through ALJ Zuber’s March 9, 2016, decision. (Id. at 123-46.) ALJ Lovitt’s decision

addressed whether Edelen was under a disability from March 10, 2016, through ALJ Lovitt’s

October 17, 2018, decision. (Id. at 7-30.) These are two different periods. Indeed, during the

hearing before ALJ Lovitt, Edelen’s counsel even requested to amend the March 10, 2016, onset

date to April 22, 2016, the date of Edelen’s application, to help clarify that that Edelen’s “mental

health ha[d] deteriorated from the previous hearing” as evidenced by a number of medical records

near in time to that date. (Id. at 65-66.) Under these circumstances, ALJ Lovitt’s decision

evidences that he thoroughly reviewed all new evidence from the new period and compared it to

both the prior evidence and RFC finding from ALJ Zuber’s opinion before adding new limitations.

Therefore, ALJ Lovitt properly conducted the “fresh look” required by Earley and applied the

principle of res judicata in this case.

                                b)        Migraine Headaches

        Edelen also points to the frequency and duration of the migraine headaches he suffers as

evidence that ALJ Lovitt’s RFC finding cannot be supported by the record. (DN 15, at PageID #

2977.) He argued that the evidence cited by ALJ Lovitt was insufficient to support his ability to

sustain medium work on a continuous basis given that ALJ Lovitt’s RFC determination only

allowed for one missed day per month. (Id.) ALJ Lovitt cited to Edelen’s own testimony regarding

his migraines, including his testimony that he gets botox injections for his headaches that have




                                                  11
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 12 of 23 PageID #: 3037




reduced them in frequency from every day to three times per week and that they last for two hours

to two days at a time. (R. at 17.) ALJ Zuber had previously found that in spite of Edelen’s

migraines, he could still perform a range of medium work with certain postural, hazard, noise, and

mental limitations. (Id.) ALJ Lovitt found that “there remains no evidence to support a significant

worsening from the time of the prior ALJ decision, and [Edelen]’s allegations thus remain only

partially consistent with the record.” (Id. at 19.) ALJ Lovitt noted that there were no new MRIs

or other objective testing and no emergency room “or urgent care visits to help corroborate poorly

controlled, intractable, or unstable symptoms.” (Id.) ALJ Lovitt also emphasized that Edelen

continued to manage his symptoms with medication and botox injections and that “the frequency

of episodes alleged for disability has not been entirely consistent with reports noted for treatment.”

(Id.) Edelen argued that ALJ Lovitt should have credited his own testimony regarding the

frequency of his migraines, which would support a need to miss more than one day of work per

month. (DN 15, at PageID # 2977.) However, Edelen cited to no specific medical records other

than his own testimony to support his alleged limitations or to contradict ALJ Lovitt’s assertion

that “the frequency of episodes alleged for disability has not been entirely consistent with reports

noted from treatment.” (R. at 19.) Edelen pointed to no treatment provider or other source to

support his assertion that he would need to miss work more than one day per month as included in

ALJ Lovitt’s RFC determination. In view of the evidence cited to by ALJ Lovitt, there was

substantial evidence to support ALJ Lovitt’s assessment of Edelen’s migraines.

                               c)      Mental Impairments

       Next, Edelen challenges ALJ Lovitt’s RFC finding regarding Edelen’s mental

impairments, specifically his anxiety, depression, and bipolar disorder. (DN 15, at PageID # 2978-

85.) Edelen claims that ALJ Lovitt did not adequately consider his mental limitations as evidenced




                                                 12
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 13 of 23 PageID #: 3038




by the medical record. ALJ Lovitt recounted Edelen’s testimony that “he remains unable to work

due to severe anxiety,” his panic attacks, racing thoughts, difficulty with concentration, and

difficulty controlling his anger. (R. at 17.) ALJ Lovitt concluded any “new evidence for the most

part supports stable symptoms consistent with the moderate limitations allowed for [in the RFC

finding], and the claimant’s allegations in this regard thus remain only partially consistent with the

record.” (Id. at 18.) ALJ Lovitt noted that Edelen was admitted to the Brook Hospital for a nervous

breakdown in May of 2016, where he was diagnosed with bipolar disorder. (Id.) ALJ Lovitt

emphasized that Edelen’s other treatment records did not support such severe symptoms, Edelen

returned to outpatient psychiatric treatment after his hospitalization, and Edelen exhibited

“relatively stable symptoms” and “few treatment changes.” (Id.) He found that Edelen’s medical

records did not support complaints of medication side effects and extreme anxiety and instead

supported “largely normal findings, including normal grooming/hygiene, normal speech, and

normal eye contact.” (Id.) ALJ Lovitt also noted that while Edelen’s records supported difficulty

with concentration and quick recall memory, Edelen’s interactions with treatment providers and

other mental status findings—including consistent demonstrations of logical, goal-directed, and

organized thought processes; orientation to self, place, time, and situation; and fair insight and

judgment—supported the social limitations imposed in the RFC. He also noted that while GAD-

7 and PHQ-9 testing results fluctuated, overall, they supported the level of limitation he assessed.

(Id.) In support, ALJ Lovitt cited to Edelen’s mental health treatment records. (Id. at 1546, 1605,

1881, 1942, 1972, 2029, 2615-16, 2670-94, 2706, 2719.)

       Edelen claims the same medical records cited by ALJ Lovitt do not support a stabilization

of symptoms or largely normal findings and spends several pages of his brief pointing to findings

in other portions of the medical records cited by ALJ Lovitt that he believes support his assertions




                                                 13
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 14 of 23 PageID #: 3039




regarding his mental impairments. (DN 15, at PageID # 2980-84.) The records cited by ALJ

Lovitt cover numerous visits by Edelen with his treating psychiatrist Dr. Amanda B. Hettinger and

therapist Thomas Jayan, LCSW, between October 26, 2016, and April 25, 2018. A review of those

records supports ALJ Lovitt’s characterization that exam findings were largely normal and his

symptoms were stable. (R. at 1453-54, 1483-84, 1505-06, 1522, 1525-26, 1545, 1573, 1576, 1603,

1605, 1879, 1881-82, 1909, 1911, 1941-42, 1972, 2001, 2003, 2041, 2615-16, 2676, 2678-79,

2692, 2702-03, 2706, 2716, 2718-19.) Though Edelen’s mood was anxious in several late 2016

examinations, by the beginning of 2018, his mood was “upbeat,” “nice,” and “fair.” (Id. at 1453,

1483, 1502, 1505, 1522, 1525, 1546, 1573, 1576, 1603, 1605, 1879, 1881, 1909, 1911, 1941, 1972,

2001, 2003, 2041, 2615, 2703, 2706, 2716, 2719, 2676, 2679, 2692.) In May 2017, he shifted

from regular counseling appointments with Jayan to appointments on an “as needed” basis because

of his stability. (Id. at 2716 (“[M]utually agreed to go as needed basis for counseling due to

stability.”); Id. at 1939.) Despite Edelen’s testimony regarding medication side effects, he only

initially reported that his Seroquel made him groggy. Then, during a December 2016 appointment

with Dr. Hettinger, he said that though Seroquel made him groggy it had lessened over time and

he currently found it manageable. (Id. at 1603.) He then continued to generally report that he was

taking his medication as prescribed and deny any side effects through his last appointment of

record in March 2018. (Id. at 1500, 1573, 1603, 1879, 1909, 1939, 1970, 2001, 2039, 2613, 2675.)

While he continued to report some anxiety even as of his March 2018 appointment, no changes to

his treatment were prescribed. (Id. at 2613.) Based on these records, the undersigned concludes

that ALJ’s Lovitt’s assessment was supported by substantial evidence. ALJ Lovitt did not

conclude that Edelen’s anxiety and depression had wholly resolved and instead limited Edelen in

light of these mental impairments to reduce stress. (Id. at 21.) In light of this evidence, Edelen’s




                                                14
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 15 of 23 PageID #: 3040




arguments amount to nothing more than an attempt to show that substantial evidence would have

also supported a different conclusion than the one reached by ALJ Lovitt. However, the Court

must “affirm the Commissioner’s decision if it is based on substantial evidence, even if substantial

evidence would also have supported the opposite conclusion.” Gayheart, 710 F.3d at 374.

                              d)      Pain and Other Symptoms

       Edelen also argues that ALJ Lovitt did not properly consider his complaints of side effects

from medication and pain from headaches. A claimant’s statement that he or she is experiencing

pain or other symptoms will not, taken alone, establish that he or she is disabled; there must be

medical signs and laboratory findings that show the existence of a medical impairment that could

reasonably be expected to give rise to the pain and/or other symptoms alleged. 20 C.F.R. §§

404.1529(a), 416.929(a) (2016).      If the ALJ finds that there is a medically determinable

impairment that could reasonably be expected to produce the claimant’s symptoms, the ALJ must

then assess the intensity and persistence of a claimant’s symptoms to determine how those

symptoms limit the claimant’s capacity for work. 20 C.F.R. §§ 404.1529(c)(1), 416.929(c)(1). In

doing so, the ALJ should consider a number of factors including a claimant’s daily activities,

effectiveness of any medication taken to relieve symptoms, and any side effects of that medication.

Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 247 (6th Cir. 2007) (citing 20 C.F.R. § 416.929(a))

(“Relevant factors for the ALJ to consider in his evaluation of symptoms include the claimant’s

daily activities; the location, duration, frequency, and intensity of symptoms; factors that

precipitate and aggravate symptoms; the type, dosage, effectiveness, and side effects of any

medication taken to alleviate the symptoms; other treatment undertaken to relieve symptoms; other

measures taken to relieve symptoms, such as lying on one’s back; and any other factors bearing




                                                15
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 16 of 23 PageID #: 3041




on the limitations of the claimant to perform basic functions.”). ALJ Lovitt included a list of the

relevant factors for his consideration in his decision. (R. at 16-17.)

       Here, ALJ Lovitt concluded that while Edelen’s medically determinable impairments could

reasonably be expected to cause the alleged symptoms, Edelen’s “statements concerning the

intensity, persistence and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record.” (Id. at 18.) In coming to this conclusion, ALJ

Lovitt considered in great detail both the objective evidence regarding        Edelen’s migraine

headaches and his response to Botox treatments, as well as subjective evidence on the record,

including Edelen’s daily activities like repeatedly referencing babysitting, spending time with

friends and family, and trips to the gym. (Id.) These activities and the frequency with which the

record supported Edelen performing them are inconsistent with the level of disabling symptoms

Edelen asserted.   As to the consistency of Edelen’s complaints with the record, the Court has

already concluded above that ALJ Lovitt’s assessment of Edelen’s migraines was supported by

substantial evidence. Accordingly, it was proper for ALJ Lovitt to discount Edelen’s testimony

regarding his migraines given that inconsistency. Further, as to Edelen’s argument that ALJ Lovitt

failed to consider the side effects of his medications, as noted above, the record does not support

Edelen’s testimony regarding those side effects and any interference with his abilities given that

he repeatedly denied experiencing any side effects. (Id. at 1500, 1573, 1603, 1879, 1909, 1939,

1970, 2001, 2039, 2613, 2675.) Given these conclusions, the Court holds that ALJ Lovitt did not

err in his assessment of Edelen’s pain and testimony regarding his symptoms and limitations.

                               e)      Opinion Evidence

       Edelen also argues that ALJ Lovitt failed give the proper weight to medical opinions in the

record. In making a determination of a claimant’s RFC, the ALJ is required to consider the record




                                                 16
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 17 of 23 PageID #: 3042




as a whole, including the claimant’s testimony and opinions from the claimant’s medical sources.

See 20 C.F.R. §§ 404.1545(a), 416.945(a)(1). The source of a medical opinion dictates the process

by which the ALJ gives it weight.2 Gayheart, 710 F.3d at 376. Generally, the ALJ is required to

give more weight to a source who has examined the claimant than one who has not and more

weight to a source who regularly treats that claimant than one who does not. Id. at 375.

Specifically, Edelen contests the weight ALJ Lovitt gave to the opinions of the state reviewing

medical sources, consultative psychologist G. Stephen Perry, Ed. D. (“CE Perry”), and his treating

neurologist Dr. Plato. (DN 15, at PageID # 2978, 2988-90.)

         Starting with the state agency sources, Edelen claims ALJ Lovitt improperly relied on them

because the state agency did not review any medical records past November 2016 and failed to

cite to specific medical records in support of their opinions. (Id. at 2978.) Pursuant to the

applicable regulations, ALJs “‘must consider’ the medical findings of State Agency medical and

psychological consultants because they ‘are highly qualified’ physicians and psychologists as well

as ‘experts in Social Security disability evaluation’” Pickerell v. Saul, No. 3:18-cv-281-HBB,

2019 WL 4280589, at *3 (W.D. Ky. Sept. 10, 2019) (citing 20 C.F.R. §§ 404.1527(e)(2),

416.927(e)(2)). Even where the state agency medical consultants opinions are based on only a

portion of the record, reliance on those sources is still proper when an ALJ also considers the

evidence that post-dates the state agency’s review. McGrew v. Comm’r of Soc. Sec., 343 F. App’x

26, 32 (6th Cir. 2009).

         Here, ALJ Lovitt assigned significant weight to the opinions of the state agency physicians,

who adopted ALJ Zuber’s RFC because they found no new and material evidence justifying a


2 The new regulations for evaluating opinion evidence do not apply to Edelen’s claim because his application was
filed before March 27, 2017. Compare 20 C.F.R. 404.1527(c)(2) (2020) (“For claims filed before March 27, 2017,
the rules in this section apply.”), with 20 C.F.R. § 404.1520c (2020) (“For claims filed on or after March 27, 2017, the
rules in this section apply.”).


                                                          17
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 18 of 23 PageID #: 3043




different result. (R. at 17-18.) ALJ Lovitt indicated that those opinions “were well-cited and

generally consistent with the overall longitudinal record as a whole, as well as familiar with the

“agency’s rules and regulations particularly with regard to the Dennard/Drummond rules.” (Id. at

18.) Edelen’s argument that it is unclear to what records ALJ Lovitt is referring is unfounded as

the Court could easily navigate to the records ALJ Lovitt deemed consistent with the state agency

physician’s opinions based upon the provided cites in the remainder of ALJ Lovitt’s decision.

Additionally, ALJ’s Lovitt’s decision evidences that he reviewed in full the record post-dating the

state agency physicians opinions and added additional limitations to Edelen’s RFC where

appropriate. The Court finds no error in the weight ALJ Lovitt attributed to the state agency

physicians’ opinions.

       Next, Edelen argues ALJ Lovitt erred in assigning only partial weight to the opinion of the

CE Perry. (DN 15, at PageID# 2988.) CE Perry was an examining source, not a treating source,

because CE Perry assessed Edelen in person on only one occasion in order to conduct a mental

status examination to determine present levels of functioning. (R. at 777-83.) See Smith v. Comm’r

of Soc. Sec., 482 F.3d 873, 875 (6th Cir. 2007) (quoting 20 C.F.R. § 402.1502) (noting that an

examining source “has examined the claimant ‘but does not have, or did not have, an ongoing

treatment relationship with her’”). In affording weight to an examining source, the ALJ is required

to “consider factors including the length and nature of the treatment relationship, the evidence that

the physician offered in support of her opinion, how consistent the opinion is with the record as a

whole, and whether the physician was practicing in her specialty.” Ealy v. Comm’r of Soc. Sec.,

594 F.3d 504, 514 (6th Cir. 2010). However, a medical opinion from an examining source is

“never assessed for ‘controlling weight.’” Gayheart, 710 F.3d at 376. Further, unlike when an

ALJ gives less than controlling weight to the opinion of a treating physician, an ALJ is not required




                                                 18
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 19 of 23 PageID #: 3044




to give “good reasons” for the weight ascribed to an examining physician’s opinion. See Ealy, 594

F.3d at 514 (“[A]n ALJ is procedurally required to ‘give good reasons in [his] notice of

determination or decision for the weight [he gave the claimant’s] treating source’s opinion.’

However, this requirement only applies to treating sources.” (emphasis added)). Instead, the ALJ

must only “say enough ‘to allow the appellate court to trace the path of his reasoning.’” Stacey v.

Comm’r of Soc. Sec., 451 F. App’x 517, 519 (6th Cir. 2011) (quoting Diaz v. Chater, 55 F.3d 300,

307 (7th Cir. 1995)).

       ALJ Lovitt found CE Perry’s opinion regarding Edelen’s physical limitations to be entitled

to some weight and his opinion regarding Edelen’s mental abilities to be entitled to “limited partial

weight.” (R. at. 20.) ALJ Lovitt quoted a substantial portion of CE Perry’s opinion within his

decision. (Id.) ALJ Lovitt explained his consideration of CE Perry’s opinion by stating that the

“physical limitations [within the opinion] are outside the of the area of expertise for the

consultative psychologist, and other limitations appear too heavily based on both his and his

mother’s subjective complaints and his performance during that single exam as opposed to the

record as a whole including the prior ALJ decision and the Dennard/Drummond rules.” (Id.)

Edelen argued that it was inappropriate for ALJ Lovitt to discount CE Perry’s opinion on the basis

of its reliance on Edelen’s subjective complaints given the difference between how mental

impairments and physical impairments are documented. (DN 15, at PageID # 2988.) However,

this was not the only reason that ALJ Lovitt assigned limited partial weight to CE Perry’s opinion.

He also noted that the same was inconsistent with the record as a whole, which is one of the factors

ALJ Lovitt was entitled to consider under the applicable regulations. See Ealy, 594 F.3d at 514;

20 C.F.R §§ 404.1527(c)(3), 416.927(c)(3) (2020). As noted above, ALJ Lovitt found support in

the record for less severe symptoms and limitations than Edelen described. Accordingly, the Court




                                                 19
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 20 of 23 PageID #: 3045




finds ALJ Lovitt’s consideration of CE Perry’s opinion was consistent with the requirements of

the applicable regulations and supported by substantial evidence.

       Edelen also argues that ALJ Lovitt erred in failing to give controlling weight to Dr. Plato’s

August 2016 assessment. (DN 15, at PageID # 2989.) Dr. Plato is Edelen’s neurologist and

considered a treating source. Unlike examining sources, treating sources must be given controlling

weight if the opinion is “well-supported by medically acceptable clinical and laboratory diagnostic

techniques” and is “not inconsistent with the other substantial evidence in [the] case record.”

Gayheart, 710 F.3d at 376 (quoting 20 C.F.R. § 404.1527(c)(2)) (internal quotation marks

omitted). If the treating source is not given controlling weight, then the “opinion is weighed based

on the length, frequency, nature, and extent of the treatment relationship, as well as the treating

source’s area of specialty and the degree to which the opinion is consistent with the record as a

whole and is supported by relevant evidence.” Id. (citing 20 C.F.R. § 416.927(c)(2)-(6)). Whatever

weight the ALJ accords a treating source’s opinion, he or she must set forth “good reasons” for

doing so. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004) (“The regulation

requires the agency to give good reasons for not giving weight to a treating physician in the context

of a disability determination.” (internal citations and quotations omitted)).

       ALJ Lovitt ascribed “little weight” to Dr. Plato’s assessment. (R. at 20.) ALJ Lovitt

acknowledged Dr. Plato “endorse[d] ‘poor’ and less than ‘fair’ performance in almost all mental

functions.” (Id.) Dr. Plato’s assessment was a checkbox form in which he checked how Edelen

faired in areas of mental capacity ranging from memory function to his ability to socialize. These

checkbox forms have been criticized before in the Sixth Circuit. Ellars v. Comm’r of Soc. Sec.,

647 F. App’x. 563, 566 (6th Cir. 2009). In Ellars, the Sixth Circuit acknowledged that “[m]any

courts have cast doubt on the usefulness of these forms and agree that administrative law judges




                                                 20
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 21 of 23 PageID #: 3046




may properly give little weight to a treating physician’s ‘check-off form’ of functional limitations

that ‘did not cite clinical test results, observations, or other objective findings.” Id. at 566 (citing

Teague v. Astrue, 638 F.3d 611, 616 (8th Cir. 2011)). ALJ Lovitt criticized Dr. Plato’s opinion,

stating, “[I]t is largely outside the area of expertise of this source, and it is not well cited or

consistent with the longitudinal record as a whole.” (R. at 19.) As to the lack of support, Dr. Plato

simply checked two pages of boxes and left blank a space provided to include medical/clinical

findings that supported his assessment. (Id. at 1029-31.) Elsewhere in his decision, ALJ Lovitt

had considered in detail multiple examinations performed by Dr. Plato when discussing Edelen’s

headaches as well as other evidence regarding Edelen’s mental impairments and abilities. (Id. at

19.) The Court above found ALJ Lovitt’s assessment of those records to be supported by

substantial evidence. Thus, ALJ Lovitt properly found Dr. Plato’s check-box opinion entitled to

less than controlling weight given its inconsistency with the overall record. Edelen also disputed

ALJ Lovitt’s conclusion that the opined mental limitations were outside the expertise of a

neurologist. (DN 15, at PageID # 2989.) Dr. Plato’s other treatment notes were primarily focused

around the headaches Edelen experienced and his Botox treatments, not his mental abilities.

Edelen provided no support for his assertion that it was proper for Dr. Plato to make conclusions

regarding Edelen’s mental health more typically addressed by mental health treatment providers.

Accordingly, Court holds that ALJ Lovitt supported his rejection of Dr. Plato’s opinion with good

reasons and that his decision was based upon substantial evidence.

                       f)       Substantial Evidence Generally

       To the extent anything in Edelen’s brief could be construed as a general challenge to the

existence of substantial evidence to support ALJ’s Lovitt RFC finding, the Court finds that ALJ

Lovitt’s determination of Edelen’s RFC is supported by substantial evidence for the reasons set




                                                  21
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 22 of 23 PageID #: 3047




forth above. ALJ Lovitt cited to medical evidence of record, including the headache and mental

impairment records discussed at length above, the records of Edelen’s treating physician, as well

as Edelen’s own testimony, in support of his conclusion. Further, ALJ Lovitt relied upon the

opinion evidence of record, including the opinion from the state agency physicians, ultimately

incorporating more limits than originally imposed by those physicians given evidence supporting

higher limitations.

               3.     Hypothetical to the VE

       Finally, Edelen argues the hypothetical ALJ Lovitt posed to the VE did not adequately

address his limitations. At step five, the ALJ has the burden of demonstrating that there exists a

significant number of jobs in the national economy that the claimant can perform given his or her

residual functional capacity, age, education, and past work experience.             20 C.F.R. §

404.1520(a)(4)(v), (g); 20 C.F.R. § 416.920(a)(4)(v), (g); 20 C.F.R. §§ 404.1560(c), 416.960(c)

(2020); Jordan, 548 F.3d at 423. The Commissioner may meet this burden by relying on expert

vocational testimony received during the hearing to determine what jobs exist in significant

numbers in the economy that the claimant can perform, considering the combination of his or her

limitations. See, e.g., Fry v. Comm’r of Soc. Sec., 476 F. App’x 73, 76 (6th Cir. 2012); Wilson,

378 F.3d at 548. A vocational expert’s testimony can constitute substantial evidence to support

the Commissioner’s finding that a claimant is capable of performing a significant number of jobs

existing in the economy, Bradford v. Sec’y Dep’t. of Health & Hum. Servs., 803 F.2d 871, 874

(6th Cir. 1986) (per curiam), so long as a vocational expert’s testimony is based on a hypothetical

question that “accurately portrays [a claimant’]s individual physical and mental impairments.”

Varley v. Sec’y of Health and Hum. Servs., 820 F.2d 777, 779 (6th Cir. 1987) (quoting Podedworny

v. Harris, 745 F.2d 210, 218 (3d Cir. 1984)). See also Cline v. Comm’r of Soc. Sec., 96 F.3d 146,




                                                22
Case 3:19-cv-00912-CHL Document 21 Filed 03/25/21 Page 23 of 23 PageID #: 3048




150 (6th Cir.1996). “However, the ALJ is only required to incorporate into the hypothetical

questions those limitations which have been accepted as credible.” Hare v. Comm’r of Soc. Sec.,

37 F. App’x 773, 776 (6th Cir. 2002); see also Stanley v. Sec’y of Health & Hum. Servs., 39 F.3d

115, 118-19 (6th Cir. 1994) (“[T]he ALJ is not obliged to incorporate unsubstantiated complaints

into his hypotheticals.”)).

       Edelen argued that ALJ Lovitt’s hypothetical to the VE did not accurately portray his

limitations. (DN 15, at PageID # 2990.) ALJ Lovitt’s hypothetical question in this case paralleled

the mental limitations incorporated in his RFC finding. (R. at 115-17.) Because this hypothetical

accurately set forth the limitations in the RFC fashioned by ALJ Lovitt—which the Court found

above is supported by substantial evidence—ALJ Lovitt did not err in relying on the vocational

expert’s testimony. Consequently, ALJ Lovitt’s Finding No. 10 is supported by substantial

evidence.

III.   CONCLUSION AND ORDER

       For the reasons set forth above and the Court being otherwise sufficiently advised, IT IS

HEREBY ORDERED that the final decision of the Commissioner of Social Security is

AFFIRMED. A final judgment will be entered separately.




cc:    Counsel of Record
        March 22, 2021




                                               23
